UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F First Quantum Ventures, Inc. (Exact name of registrant as specified in the Charter) Nevada 000-52759 20-4743354 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employee Identification No.) 2101 Vista Parkway Suite 292 West Palm Beach, FL 33411 Registrant’s telephone number, including area code:(561) 228-6148 Copies to: Eric P. Littman, Esq. 7th St. Suite 210 Miami, FL 33156 Telephone: (305) 663-3333 Fax: (305) 662-8787 INFORMATION FILED PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 NOTICE OF CHANGE IN THE MAJORITY OF THE BOARD OF DIRECTORS October 27, 2011 INTRODUCTION AND CHANGE OF CONTROL This Information Statement is being furnished to holders of record of the common stock, par value $0.001 per share (“Common Stock”) of First Quantum, Inc., a Nevada corporation (the “Company, “we”, “us” or “our”), in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 14f-1 promulgated under the Exchange Act. This Information Statement is being mailed on or about October 27, 2011 to the holders of record at the close of business on October 27, 2011.This information is being provided to you for information purposes only. We are not soliciting proxies in connection with the items described in this Information Statement.You are urged to read this Information Statement carefully. You are not, however, required to take any action. NO VOTE OR OTHER ACTION OF THE COMPANY’S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. NO PROXIES ARE BEING SOLICITED AND YOU ARE REQUESTED NOT TO SEND THE COMPANY A PROXY. Change of Control On October 27, 2011, we entered into a Stock Exchange Agreement (the “Agreement”), with DiMi Telematics, Inc., a Nevada corporation (“DiMi”), and First Quantum Ventures, Inc., a Nevada corporation (Quantum) and its shareholders. The material terms of the Agreement provided that the DiMi’s shareholders will be issued a total of 87,450,000 shares of our Common Stock and warrants to purchase an aggregate of 12,975,000 shares of our common stock and simultaneously the issuance will cause certain shareholders to return to treasury and cancel 15,000,000 of their shares of Common Stock.In connection with the consummation of the Agreement, Andrew Godfrey resigned as sole officer and director of the Company and Barry Tenzer was appointed as a Director, President, Secretary, CEO and CFO of the Company.These will take effect on or about the 10th day after the filing of this Form 14(f). Section 14(f) of the Exchange Act of 1934 and Rule 14f-1 promulgated thereunder require the mailing to the Company’s stockholders of record of the information set forth in this Information Statement at least 10 days prior to the date a change in a majority of the Company’s directors occurs (otherwise than at a meeting of the Company’s stockholders). Please read this Information Statement carefully. It contains certain biographical and other information concerning our directors after the completion of the Agreement and issuance of shares of common stock of the Company. All Company filings and exhibits thereto, may be inspected without charge at the public reference section of the SEC at treet NE, Washington, D.C. 20549 or obtained on the SEC’s website at www.sec.gov. 2 VOTING SECURITIES As of October 18, 2011, the Company had 29,429,232 shares of Common Stock, par value $0.001 per share, outstanding. Each share of Common Stock is entitled to one vote. After the completion of the transactions, there will be approximately 101,879,232 shares of our common stock issued and outstanding. Each shareholder is entitled to one vote for each share of common stock in his/her/its name on the books of our Company, whether represented in person or by proxy. DIRECTORS AND OFFICERS PRIOR TO THE CHANGE OF CONTROL The following table sets forth information regarding the Company’s executive officers and directors prior to the Change of Control. All directors serve until the next annual meeting of stockholders or until their successors are elected and qualified. Officers are elected by the Board and their terms of office are at the discretion of the Board. Name Age Position Andrew Godfrey
